Citation Nr: 1612152	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-17 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from January 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In December 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) regarding the likelihood that the etiology of the Veteran's bilateral hearing loss disability is related to service, which was received in March 2016.  Although the Veteran was not provided with the opinion, he is not prejudiced by the adjudication given the favorable decision below.  Additionally, the decision includes the relevant content of the March 2016 opinion.


FINDING OF FACT

The Veteran has bilateral hearing loss for VA compensation purposes that is related to exposure to loud noise during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Evidence

The Veteran's DD Form 214 shows that his last duty assignment was with an artillery unit: C BATTERY 1ST BATTALION 2ND ARTILLERY USAREUR.  A separate "health record-abstract of service" on file indicates that the Veteran was with that artillery unit from August 1971 to January 1973.

Service treatment records show that at the time of his September 1970 pre-induction examination the Veteran reported having had no problems with his ears or with any hearing loss.  On examination, the evaluation of the ears and drums was normal, and audiology testing recorded the following test findings in International Standards Organization (ISO) units:


HERTZ


500
1000
2000
3000
4000

RIGHT
5
5
5
NA
5

LEFT
20
5
5
NA
5


At the Veteran's December 1972 separation examination he reported no problems with his ears or with any hearing loss.  On examination, the evaluation was normal for the ears and drums, and audiology testing recorded the following test findings in ISO units:


HERTZ


500
1000
2000
3000
4000

RIGHT
25
20
15
NA
20

LEFT
15
15
10
NA
20



The report of a July 2012 VA examination shows that the Veteran reported having a hearing loss with onset about 10 to 12 years before, and tinnitus with onset since during service in the Army.  The Veteran reported that his military noise exposure resulted from his service in infantry/artillery.  He reported that he shot weapons including from a tank-a 109 Howitzer.  He reported that he wore hearing protection part of the time during those exposures.  He reported that while serving for six months in Germany he would go on maneuvers for weeks to as long as a month.  He reported that prior to service he worked in coal mines for six months, and after service he worked in mines for five months and then drove a coal truck for three years.  Recreational noise exposure included use of lawnmowers and other noise generating tools and tractor, and he hunted.  On examination, audiology testing recorded the following test findings:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
20
45
50
45
94
LEFT
20
20
45
 55
40
98

The examiner determined that the test results were valid for rating purposes, and that use of speech discrimination score was appropriate for the Veteran.  The July 2012 VA examination report contains diagnoses of right ear sensorineural hearing loss in the frequency range of 500 to 4000 Hz; and left ear sensorineural hearing loss in the frequency range of 500 to 4000 Hz.  

The examiner opined that the Veteran's hearing loss disability was not at least as likely as not (less than 50 percent probability) caused by or a result of an event in military service.  That opinion was based on the rationale that the Veteran had normal hearing bilaterally at separation.  Notably, the examiner separately diagnosed tinnitus and opined that this was at least as likely as not caused by or a result of military noise exposure, based on the rationale that the tinnitus had an onset in service. 

In December 2015, the Board obtained a VHA expert opinion from an audiologist, Chief, Audiology, which was received in March 2016.  The VHA expert expressed the opinion that it is at least as likely as not (50/50 probability) that the Veteran's current hearing loss is related to his military service.  As rationale for the opinion, the VHA expert noted the documentation of a change in hearing during service and the Veteran's extensive exposure to noise in service. The VHA expert noted that there was a change in hearing sensitivity between induction and separation examinations and that the audiometric data documented the likely occurrence of an OSHA (Occupational Safety and Health Administration) related standard threshold shift during service.


Analysis

The Veteran contends that he has current hearing loss as a result of in-service exposure to loud noise in service. 

First, based on the findings of the July 2012 VA examination report, diagnoses of left and right ear hearing impairment as defined by VA are established during the pendency of the claim.  See 38 C.F.R. § 3.385. 

The Veteran was assigned to an artillery unit during his period of active service and he has reported repeated exposure to loud noise from weapons including the M109 howitzer (155 mm self-propelled howitzer).  Such exposure is consistent with the Veteran's assignments during his period of active service in the Army.  His military assignments strongly support the likelihood that he would have been exposed to significantly loud noise on a repeated basis associated with weapon fire including from howitzers during his period of service. 

As there is a current disability and in-service event of noise exposure, the remaining element of the claim in question is a nexus.  The Board does not find the July 2012 VA examiner's opinion persuasive.  The examiner based her opinion against a nexus merely on the premise that hearing was "normal" at separation and nothing more.  Notably, that examiner linked the Veteran's tinnitus to the Veteran's reported history of military noise exposure, on the basis that the Veteran reported having tinnitus since service.

The Board finds more persuasive probative the March 2016 opinion of the VHA expert, which is based on a reasoned analysis and consistent with the facts of the case including the Veteran's extensive exposure to loud military level noise in service and the significant threshold shift during the course of service.

Given the evidence of the likelihood of there being many multiple episodes of exposure to military level noise during service and the well-reasoned and probative opinion of the VHA expert, and affording the benefit of any doubt to the Veteran, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


